 '7 ®avis.Wright.                                                       stllte lloo
                                                                        1.98 VCWest Northem. Liglits Blvd.
L.. Tremaine LLP                                                         Anchornge, ATC 99503-3985

                                                                         Vanessa R. Norman
                                                                        907-257-5304te1
                                                                         907-257-53991'ax

                                                                                      u dwt,com
                                                                         vanessanorman~J



January 23; 2020

VIA TI.S. CERTIFTED, MAIL

USAA Fedexal Savings.Bank
10750 W. IH:10.
San. Antonio, TX 78288

Re:      Notice of Service;. Vitus Energy LLC v: USAA Federal Savings Bank;
         Case No.: 3.AN=20-04418.CI

To Whom It May Concern:

Daviss Wright Tremaine _LLP represents Vitus Energy LLC ("Vitus") in the .above-referenc.ed
matter. Becaus.e USAA Federal Sav'ings Bank ("U.SAA") does busiriess 'in the State of Alaska.
but has failed to register to do business and maintain a. registered agerit as ren.uired by AS
1:0.06.753, the enalosed Summons, Complaiiit: and Case Descriptiori Forin have been set-ved.
upon the Commissioner of thie .State of Alaska Departriierit of Conimerc.e, Community and
Eeoriomic Development as autho.rized..by AS.10.06.175(b).

A copy of this letter and .copies the Summons, Complaint and Case Description Form are also
being sent to USAA's registe.red agezit in Texas:

                    Co.rporatiori Serv.'ice .Conipany dlbla
                    CSC — Lawyers: Incorporating Service .Company
                    211 E. 71h Street, Suite 620
                    Austin; TX 78.7.01-3218

Very truly yours,

Davis W.right Tremaine LLP



Vanessa R. Norrnan

Enclosures (as noted)




481.5-32,5a-4930v.1 009081.7-0O6034

Anchoiage I Bellevue I Los Angeles I New York
Portland I San,F.ra.nclsco I Seattle 1 Washington, Q:C.




       Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 1 of 10
      r                                                                                                                                                                       .
:. ..r... _       . t ....,_ ..    ... .       . ,        . .-

       v            •                                               ~ .__)                                                ~, i
                                                                              .                                                                       •... ; , .


                           1        Jon S. Dawson, ABA #$406022
                                    Vanessa R. Norman, ABA #1211106                                                                                    22
                           2        DAVIS WRIGHT TREMAINE LLP
                                    188 WestNorthern Lights Blvd., Suite 1100                                                             -       ~     ' ~ ; . ,L :;:;., •
                           3        Anchorage, AK 99503                                                                                   ;..,.
                                    Phone: (907) 257-5300
                           4        Fax: (907) 257-5399
                                    j ondawsoii@dwt.com
                           5        vaiiessanoriilali@d-wt.com

                           6        Attorneys for Vitus Energy LLC

                           7                                 IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                           8                                             THIRD JUDICIAL DISTRICT AT ANCHORAGE

                           9        VITUS ENERGY LLC                                                         )
                        10                                                                                  )
                                                                                       Plaintiff,            )
                        11
                                                                 vs.                                         )        Case No. 3AN-20-04 IGI
                        12                                                                                  )
                                                                                                            }
                        13          USAA FEDERAL SAVINGS BANK
              •                            .                                                                )              .
                        14                                                             Defendant.           )
                        15                                                                              )
                                                                                                    COMPLAINT
                        16
                        17                           Plaintiff Vitus Energy LLC ("Vitus"), by and through its attorneys Davis Wright

                        18          Tremaine LLP, files this coinplaint against defendant USAA Federal Savings Banlc

                        19          ("USAA"), and alleges as follows:

                        20                                                        I.      Parties, Jurisdiction, and Venue
                                                                 N7:+,,., : , . A,.,.,L ,...•..+-A ,:,,1.:14., , ... ...,.... ,t,;+U :+~ -,.,.,.,.....,, -,.,..., ,.P


                                    business in Anchorage, Alaska.

                                                     2.          Upon information and belief, USAA is federal savings bank with its

                                   4812-4238-9938v.2 0090817-000003




                                  Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 2 of 10
                 1       principal place of business in Texas.

                 2                3.       USAA is a federal savings bank that does business in the State of Alaska.

                 3                4.       This court has jurisdiction over the present matters pursuant to AS

                 4       22.10.020.                                             ,

                 5                5.       Venue is proper in the Third Judicial District at Anchorage
                 6
                                                              II.        Factual Allegations
                 7
                                  6.       Vitus sells fuel and provides various fuel related services to custoiners
                 8
                         around the State of Alaslca, some of whom pay Vitus for its fuel and services by checic.
                 9
                                  7.       Vitus employed Sharron Johnson, as a Docuinents Control Administrator
                1p
                         ("Johnson") from the period of July 2, 2019 to January 15, 2020.
                11 I
                                  8.       During the period Johnson was employed by Vitus, Johnson toolc an
                12
                        undetermined nuinber of checks made payable to Vitus (collectively the "Vitus Checks")
                13 I
                14 I    and electronically deposited them into her personal bank account ("Johnson's USAA
      a
      0
a     _  ~
a     ~~ ^
         ~      15      Account"),

~     4 ^"      16               9.        Vitus was named as payee on the Vitus Checks.
(~ w -5
      , `x° 9
      a ~u
.o              17
 ~ Q ~ „o                        10.       The Vitus Checics were endorsed "For Deposit Only."
.~      o
~
~     z~
      °~'^      18
                                 11.       In depositing the Vitus Checks into Johnson's USAA Account, Johnson
•         ~ N
cl    ~Qn
A     ~ °       19
                        acted without Vitus's authorization or knowledge.
                20
                                 12.       USAA wrongly accepted the Vitus Checics for deposit into Johnson's

                        USAA Account.



                        COMPLAINT                                                                             Page 2 of 5
                         Vitus Energy LLC v. USAA Federal Savings Bank                                 3AN-20-        CI
                        4812-4238-9938v.2 0090817-000003



                       Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 3 of 10
                   1               13.      USAA admits it accepted Vitus Checks totaling at least $87,149.28 for

                   2     deposit into Johnson's USAA Account. However, despite repeated demand, USAA has

                   3     refused to provide Vitus with information and documentation that would allow Vitus to

                   4     determine the total number and dollar amount of Vitus Checks that were wrongly
                   5     accepted by USAA for deposit into Johnson's USAA Account.
                   6
                                   14.      Despite repeated demand, USAA has refused to pay Vitus the amount of
                   7
                         the Vitus Checics that USAA accepted for deposit into Johnson's USAA Account.
                   8
                                      III. First Cause of Action — Violation of the Uniform Commercial Code
                   9                                  ("UCC"), AS 45.03.206(c)(2) and AS 45.03:420(b)

                  10               15.      Vitus incorporates by reference the allegations set forth in paragraphs 1
                  11     through 14.
                  12
                                   16.      By depositing Vitus Checks endorsed "For Deposit Only" into Johnson's
                  13
                         USAA Account, USAA .converted the checks and violated AS 45.03 .206(c)(2) of the
                  14
        0
        a                UCC by failing to pay the Vitus Checics' proceeds to Vitus or apply them consistently
a
a       ~~^^
           °n     15
          CD             with the endorseinents on the checks.
    ~~ W
       V4m ~      16
Ei w Lcn .~ ~                     17.       By depositing Vitus Checks endorsed "For Deposit Only" into Johnson's .
,rOa~w            17
~4mao
             ~           USAA Account, USAA converted the checks and violated AS 45.03.420(b) of the UCC
    ~   z~
        ° ` ~''   18
~       `~
        y ~CN
                         by inalcing payment to a person not entitled to enforce the Vitus Checks or receive
A       ~ ~       19

                  20     payment for the Vitus Checics.



                         and AS 45:03.420(b) of the UCC in the aggregate amount of at least $87,149.28.


                         COMPLAINT                                                                           Page 3 of 5
                         Vih,ts Energy LLC v. USAA Federal Savfngs Bank                               3AN-20-        CI
                         4812-4238-9938v.2 0090817-000003




                       Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 4 of 10
                    1        IV.      Second Cause of Action — Violation of Alaska's Unfair Trade.Practices and
                                           Consurner Protection Act, AS 45.50.471 et seq. ("UTPA")
                    2
                                    19.       VITUS incorporates by reference the allegations set forth in paragraphs 1
                    3
                           through 18.
                    4
                                    20.       By providing banking services to Alaska residents, USAA is conducting
                    5

                           trade or commerce in the State of Alaska.
                    6

                    7
                                    21.       By depositing the Vitus Checks into Johnson's USAA Account in violation

                    8      of AS 45.03.206(c)(2) and AS 45.03.420(b) of the UCC, by refflzsing to provide

                    ~~     inforination and documentation that would allow Vitus to detennine the total number and

                   10      dollar amount of Vitus Checks that were wrongly accepted by USAA for deposit into

                   11      Johnson's USAA Account, and by refusing to pay Vitus the alnount of the Vitus Checks
                   12      that USAA accepted for deposit into Johnson's USAA Account, USAA engaged in unfair
                   13
                           trade practices in violation AS 45.50.471 of the UTPA.
                   14
         0
         o    ~                     22.       Vitus was damaged by USAA's unfair trade practices in the amount of at
a        ^    m
                   15
~.           ~ N           least $87,149.28.
~ ~'~~
    ~~
    ~              16
         ~, x ~                     23.       Pursuant- to AS 45.50.531(a) of the UTPA, USAA is liable to Vitus for
     0:~3"'
~ a E¢             17
     a   t: ~ M            treble dainages.
3~       z° ~ ~    18
;

              C~                    24.       Pursuant to AS 45.5Q.537(a) of the UTPA, USAA is liable to Vitus for full
A        ~         19
                           reasonable attorneys' fees in bringing this action.




                           COMPLAINT                                                                          Page 4 of 5
                           Vitus Energy LLC v. USA.4 Federal Savtngs Bank                              3AN-20-        CI
                           4812-4238-9938v.2 0090817•000003




                         Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 5 of 10
                        ... ..                  _.     .. ..      ._....    .:. ..~             .......
                                                                                   r




              1                                                      V



              2                                                PRAYER FOR RELIEF

              3                  VITUS therefore asks that this court enter judgment in its favor and prays for

              4     relief as follows:
              5
                                 A.     Judgment against USAA for the full amount of all damages sustafned by
              6
                    VITUS as a result of USAA's violations of the UCC and the UTPA;
              7
                                 B.    For an award of treble dalnages under the UTPA;
              8
                                 C.    For an award of attorneys' fees and costs, including without limitation an
              9
                    award full reasonable attorneys' fees and costs under the UTPA
             10
                                 D.    Pre- and post judginent interest at the statutory rate; and
             11 ,
                                 E.    For such other and further- relief as this court deems just and equitable.
             12 I

             13                  DATED this 22nd day of January, 2020.
             14
                                                                     DAVIS WRIGHT TREMA.INE LLP
             15                                                      Attorneys for VITUS Energy LLC.

             16
                                                                     By:
             17                                                            Jon S. Dawsori, ABA ##8406022
3a.~610                                                                    Vanessa R. Norman, ABA #1211106
             18
•;   ~ ~ N
~    3d~
A    ~ ~     19

             20




                    COMPLAINT                                                                               Page 5 of 5
                    Vftus Ener•gy LLC v. USAA Federal Savfngs Bank                                   3AN-20-        CI
                    4812-4238-9938v.2 0090817-000003



                  Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 6 of 10
                                        IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                        AT ANCHORAGE
                  VITUS ENERGY LLC                                                   )

                                                     PlaintifP(s),                   )
                 Vs.

                  USAA •FEI,~ERAL SAVINGS BANK                                           CASE. NO.. 3AN- 20- 044~g CI

                                                                                                    SUMMia~3
                                                                                                           .'N J   A   N[2
                       :                             Defendant(s).             ): ' .: • : = NOTYCE TO BOTIi'PAftTYEB :
                                                ,...--..,... :.......::.. ..- . ....• • .,>::.. OF JUDICIAL ASSIGNMENT
                                                                                                                _:, ~.._.....~...._...         ..
                 To Defendant:USqA Federal'S'avings Bank; a federal savings`barikWith-no registared agent in the State of-Alaska,•through the •-
                                ommissioner or tFe Depa rtment of Commerce; Uommuni y,.an conomic Develo rrlerit'_,
                ~You are'h'ereby summorred and required to fle•with`the:cou rt a wrltten answer<to t~e cornpiaint' .:.•:.; .;:.'; ',
                 which.accompanies
                      .             this summons." ~Nour~~nswer.:.rriust,•be filed with the cou;rt ... at 825..W,;,4th:.,,
                 Ave., Arichorage,.Alaska-99501 wrtfiin-20-days*-after-the:-dayyou•~receive thissummons,-.._In-,=-.,K w......_:.-
                 un.re resent:ed
                 addition, a_ copy.JpnofDawson  and V.ane
                                         yqur answer m    st be sent, to .th.e p, laintiff' s attorne y„`or„plaintiff , ('if,
                      p         )                      ssa Norman-. .                         whose address. is
                 Davis Wri'eht.Tretnaine`LLP,.188_ W: North"ern Liehts Blvd., St'e. 1100• Anchorage: AK 9•9503..'. .

                 If you fail to file your answer within. tfie required time, a default judgment may, be, entered
                 against you.forthe relief demanded in the cqmplaint.

                 If you are not represented by an attorney, you must•inform the court and ail other parties in
                 this case, in writing, of your current mailing address and any future changes,to ypur.rriailing
                 address and- telephone number. You may use court form Notice of Chan,ge of Address /
                 Te%phone Number (TF-955), available at the clerk's office or on the court system's website, at
                 https://public.courts.alaska.aov/web/forms/docs/tF-955.pdi to inform the court•.- OR - If you
                 have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).

                                                     NOTICE OF JUDICIAL ASSIGNMENT
                - TO: PlaintifP and Defendant
                 You are hereby given notice that:
                [~ This case has been assigned to Superior Court Judge                                V
                     and to a magistrate judge.
    . . .                                                           .    4
                 ❑         This case has been assigneda~ K•"rs~rict=Court
                                                           r* ~., N                        9
                                                                                                                                          _.


                                                                                 w.. CLERK OF COURT
                                                     47
                                                    :7      ~             r'       ,
                                                                '
                                    p

                                                           :, .. . .         .   .       :By:- -
                                                                                                                         . ..,. .. : . .._..._;.
                                  Date                                                                 Deputy Clerk
                                                              Fsra~      ~~~ ~~
            •                 .. . .                            ~,~,~-y-
                I certify that on                   a copy of this Summons vdas.     ❑ mailed     [~ 'given tQ; ..:; ;::.,
_:- -----       ❑--plainfifF . .•=:    -plamtiff "s'counsel-along with-a copy of-the- . - - - - -- ---_ _ • -_                     _
                                                                                                                                 •          -       -
                ❑ Ddmestic Rele 'ons Procedurai Order ❑ Civil Pre-Trial Qrder
                to serve ori 'the defendant with the summons.
                Deputy Clerk         Gt~o
                                                                                                                         .. _ .. .:;:. . . . ..
                * The State -or a state"ofFicer-or agency named as a defendant has 40 days to fi.le:its.answer•..If. ;.
                you have been" served with'this summons outside the United States, you also, have 40 days to..
                file your answer.
                CIV-100 ANCH (10/17)(cs)                                                               Civil Rules 4, 5, 12, 42(c), 55
                SUMMONS
                           Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 7 of 10
                                                                                    ,1



GASE D.ESCRIPTION - SUPERIOR CO.URT                                       Case Number:-3AN-20- 0'71 !          CT


                               Type of Action                                           For Court Use Onl
Check the box that best.describes the case. Mark.one box only,                                                 Action
For.distrfct court. cases use forrn .CIV-125D:                                       Case Type
                                                                                                               Code
Domestic. Relations
    Divorce With' Chlldren or Pre nant                                     Div or. Cust vv Chlldren          CISDVC.
    Divorce. Without Children                                              Divorce Without Children          CISDIV
    Uncoritested D.ivorce With Children or Pre nant                        Div or Cust w Children            CISUDVC
    Uncontested Divorce Without Children                                   Di.vorce WthouG Chiidren          CIS.UDIV
    Custod Unmarried Parents                                               Div or Cust W Children            CISCUS.
    Uncontested Custod Unmarrled Parents                                   DIV or Cus.t.w Children           CISUCUS
    :Visitation by Person Other than Parent                                Domestic Relations Other          CIVIS
    Property Division ~ Unmarried Partners                                 DomesEic Relations Other          CISPROP
    Le al Se aration With Children or Pre nant                             Le ai Se aration                  CICLS
    Le al Se aration Without Children                                      Le al Se aratiort                 CISLS
    Annulrnent                                                             Dorriestic Relations 0.ther.      CIANNUL
    Uncontested Le al Se aration. with Children or Pre nant                Le al Se aration                  CIUCLS
    Uncontested Le al Se aration Without Children                          Le al Se aration                  CIUSLS
    Paterni - Establishment                                                Domestic Relations .Other         CISRAT .
    Paterni - Disestablishment                                             Domestic Relations Other          CIDPAT
    Genetic Testin - Failure to Com I with Order for Testing               Domestic Relations Other.         CIOSCP
    Administrative Child. Su ort..Order - Modlfication or Enforcement      Domestic Relations Other           CIPCS
    PFD. or Native Dividend Case.                                          Domestic Reiations Other.        I CIPND
    Foreign Support Order - :Registration, Modification or Enforcement     Domestic Reiations Other          CIU.IFSA
     under AS .25.25
     Foreign Custody Order - Registration,. Modificat(on or Enforcement    Domestic Relations 'O.ther        DR483
     under AS 25.30
     Both .Foreign Custody & SUpport Order - Registration, Modification    Domestic Relations Other          CIFCS
     or Enforcement.underAS 25.30 and AS 25.25
     Foreign Domestic Relatiqns Order (Not' Custody or Support) -          DoTnestic.Relations Other         CIDRFJ
     Re istration Modification or Enforcement
 Landlord .Tenant
    Eviction Ma . Include Rent or Dama eS                                  Eviction-Su erior Court.          CISFED
    Other Landlord Tenant No Eviction                                      Civil Su erior Court              CISLT
 Debt C.ontract
    Debt Collection                                                        Clvil Su erior Court              CISDEB
     Clalm by Bu er A ainst Seller of •Goods Services                      CIVii Su erior Cour.t             CISCLAIM
     Erri io. ment - Discrimination                                        Civil Su erior Court              CISEMPD
     Em lo ment - Other Than Discrimination                                Civil SU erior Court              CISEMP
     bther Contract                                                        Civil Su erior Court              CISOCT
 Real Ptoperty Actions
     Condemnation                                                          Civll Su erior Court              CISCNDM
     Foreclosure                                                           Civ'il Su erior Court             CISFOR
      uiet Title.                                                          Civil Su erior Court              CIS IT _
     Real Property Tax Foreclosure                                         Su erior Court Misc Petition      CISTAX
     Other Real Estate Matter                                              Civil Su erior Court              CISREM
 .Forei n.Jud ment.
     Registratlon of Foreign Judgment - SEE DOMESTIC RELATIONS              Foreign Judgment Superior Ct. CISFOJ
     FOR FOREIGN SUPPORT . CUSTODY ORDERS




CIV-125S (4/19)(cs)                                                                                           Pa.ge 1 of'2
CASE DESCRIPTION FORM - SUPERTO.R COURT




            Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 8 of 10
CASE DESCRIPTION — SUPERIOR COURT                                           Case Number:: 8ANw20- J9Vq /ZCl
                                    pe ofActior!                                                ror Court We Only
Check the box that best: descrlbes. the case. Mark one box. only. For                                                   Actiph,
district court cases, use form CIV-1250,                                                   -cage Type
                                                                                                                         Code
Tort
      Wronqful Death                                                          Civil SuperiorI     Court             CISPIDI
      Automobile Tort (But Not Wrongful Death)                                Civil Super !or Court                 CISI DA
      Claim Agaihst Owner of Real.Property fbr Pers6nal Inju!y                CiA , I sUperior Court.               cispio
      ProdUct Liability                                                       Civil 8uperior Court                  CISPL
      Inttnti(inal Tort (e.g., assault, battery., vandalism)                  civil. SUperlor Court                 CISIT
      Slander/Libel_/ Defamation,                                             Civil Superioe Coijrt                 CISSLD
      Other Tort                                                              Civil Supedor.Couft                   CISIDO
       Approval of MinorSettlemont CIVII 00tition
                                                                              Supe Hor Court Misc..'Petition        C-ISPET
          May also be ftled as- probdbe case.
Malpractice
                                                                                              ,
       Legal Malptactice                                                    (fivil superl or.court                  CISLMP
     -Medical Malpractice                                                     Clvll Superior Court                  CISMMP
       Other Malpractice                                                  I Civil Superior Court                     CISOMP
Other CiVil
       Election:Contest or Recount Appeal                                     CIVII Suoeftr.C6urt.                   CISELE
       Change of.Name - Adult                                                 Change 6f. Nam,e                      CICON
       Change of Name , Minor                                                 Ch6hq6 6f Name                         CICONM
       Cohfesslon of Judgment                                                 Civil Superior Court  ..              CISCCONF
      8tructured Settlement. —As 09.60.200                                    SUperiorC'ourt Misc Petition           CISSS,
       Admin[strative .Agency Proceeding — Requett for Court Assistzince Superix Couft Misc PetitiOn.. CISWRNT
       Arbitr6tio
                * n - Action Uhder Uniform Arbftr'atlon —
                                                        Act                   Ci-vil. SuperIX Court                  C-ISAP1
       Praud                                                                  CIVII Superior Court                   CISFRAUD'
X Unfalr Trade- Pfactice and Cbnsumer Protection:                             Civilsuperior       Coutt
                                                                                                                     CISUTP
                                                                              Clerk: Issue form CIV-.128
       Writ of Habeas Corpus                                                  Civil Superlqr COurt                   CIWHC
                                                                                                                      I
       Fish &. Game - Abatement & Fbrfeiture of Equipment                     SUperior Court MiscPetition            C ISAF
       Appointment of Trustee Counsel                                         Superlor C-66rt Misc Petition          CISTC
       Action UnderAlaska Securities Act                                      CIVII Superj6r Cobrt                   CISASA
       other 8uperior Court CoMplaint.                                        Civi1. Superior Court                  CISOCI
       other Superior Court Petltijon                                         Superior Couft MNc Petition         I CISPET
Post-Cbnviction IZelief to.Suileellor Court
    I Post-Convittion Rellef                                                  Post-CohViction. R6ll6f-!Sup Ct CISPCR
Appeal to.S pefidr Court - From Administrative Agency
       Electioh Contest or Recount Appeal —~SEE OTHEk ClVtL
     'DMV Appeal                                                              Appeal froryl       Admin Agency.      CIADDMV
                                                                                         .
       Employm ht Security Appeal                                             Appeal from Admin AdencV               CIADRESA.
       Adtnlnisttative Agency Appeal - Other                                -  Appeal    from    AdminAgency         CIADR.
       CSSI) License R61ew Action                                             Petition for Revidw or Relief          CICSED
       Petition for Review from Administrative Agency                      I Petltloh forReview or, Rell*ef         'CIPRA
     Peddo  'n for Relief from Administrbtive A ency —AS 44,62,505            Petition for Review or'Rellef          CIPRLF
 A-ppeal to Superior Court - From District Court,
      I Civil Appeal                                                          Appeal ftom District Court            CIACI2.
        CriMinal Appeol                                                        Appeal frbM Dlstrict Court           CIACRM
        MinOr Offbnse Appeal                                                   Apoeal fro'm' District Court         CIAMO
        Small Claims ApOeal                                                    Appeal from District Cbdrt           CIASC
        Petition for Review frorn Civil, Criminal, or Mi'nor Offense Case      Petltlbn for'RevleW or Relief        CIPRD2
        Petitiori for Review from Small Claims                                 Petition for Review br Relief        CIPRSC

CIV-125S (4/19)(cs)                                                                                                P.agp'2. of.2
CASE DESCRIPTION FORM — SUPERIOR COURT




            Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page 9 of 10
   Vanessa Norman
   Davis Wright Tremaine LLP
    188 W. Northern Lights Boulevard
                                                                                                                                                                          FIRST-CLASS MAIL
   -Suite 1100                                                                                                                                            NEOPOST
    Anchorage, AK 99503
                                                                                                                                                          ~U~S~P:O
                                                                                                                                                            ~ ti~~~~GT~
                                                                                                                                                                    ►     `~ ' - - ~


                                                                               9414 7266 9904 2068 8437 23                                                                  ZIP 99503
                                                                                                                                                                          041 L10424732
                                                                                 RETURN RECEIPT REQUESTEQ




                                                          USAA Federal Savings Bank
                                                          c/o CSC - Lawyers Incorporating Service Company
                                                          Registered Agent
                                                          211 E. 7th Street, Suite 620
                                                          Austin, TX 7.8701-3218

  +                        , ~""   -.-~".          ~~-o„'"_"..~ai'~..s~+mw_.~-`"'.~"`":'°.~'~=~`="~~.:~
     ~~.~..~.sv~•~~ `..m'a„~~~          ~",,,
  ,~'•'"                    `~,4_'a^p~,.             '~.`.°uen;a:-+d''""~'w`~'`°~„.r~......se"'~;,,,.wP-m„
               :r+''+`a~~ ~„~;:,.:.r'"".'._"'°'_,,,~.~
 ":•~             ~aY~ ..
                  ~,a, •— ~• *w~ °`'
  ~                                                                                    ~ ~~                                                                                                  ~
                                                        ..:.-~.~-"`°"~•~_ =~~'"°'~''~.                          ~
               ~;~;~;;;,
~ .r ` "'~".' _..                      •.t~        _~w~°       "y4          ,;;.•w'"~
    ~"`"~+~,       .:.<:,~---'~,..                                 ~,~:.~.~;


       .                                      .... •                             .,:.~ 1~,..~~
 •~,.,„,.,.            ----~              ~                         r.4,.a.,;.:..:~- _         ~~..
                                                                                         -aw,~•'                                                                                             !
                                                                                                                                                                                             I
,. r     »..., ..:~*           -•.,q           .            -k              : ' ~,;~;:~ ~'.~                   `~''~``, •~~;:.~'
.,r:y ~"__.,,,,;w:c.-~n        wH;,~. ~       . 1;.a,,,,::-.-•~:~~         ~i ~...:'~^'a,Z~.~{
                                                                             ,                             _
                                                                                                                   ~"`

                          .                                  ~'~'o'.•~                   'y';. ~..._.-~~~ ~.                           . . ..
                                         Case 3:20-cv-00035-TMB Document 1-1 Filed 02/18/20 Page
                                                                                             .   10 of 10
                                                                                              1    !
                                                                                                   r                !   g          •   ~ ' .. ei :. i;•.,.i.:ii
